Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 2, claims 9-19, in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the grounds that there would not be a serious burden on the Examiner. 
This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical features that are shared or linked between Groups 1-3 are the technical feature of: a sequence of images of fluorescent emissions from a sample, acquired by means of an imaging system comprising a matrix image system; arrival delays of photons relative to the pulses of a pulsed light beam; and photon counting.
These shared technical feature are not special technical features as it does not make a contribution over the prior art in view of Kemnitz (US 20130126755 A1) (see Office Action filed 04/04/2022). Thus, Groups 1-3 lack unity of invention. MPEP 1850 (II) states that whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step.
Furthermore, in response to applicant’s arguments that search and consideration of all
groups would not impose a serious burden, the restriction is being treated under 35 U.S.C. 371
(unity of invention analysis) and not 35 U.S.C. 111(a) (independent and distinct analysis) (see
MPEP 823).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a bundle of optical fibers (FF) arranged in such a way that a first end face of each optical fiber is optically conjugate with a set of pixels of said matrix image sensor, one said photon-counting detector being arranged facing a second end face of each said optical fiber (claim 17) must be shown or the feature(s) canceled from the claim(s). It does not appear that the bundle of fibers in Fig. 6 have a first end face of each optical fiber that is optically conjugate with a set of pixels of said matrix image sensor. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this instant case, “means for stochastic activation” in claim 9 is being interpreted as a first source/ conversion source that emits a light beam (specification, paragraph [0044]) and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "an optical system (MD1, L1, MD2, OBJ)" in line 4, which renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention. It is unclear if the reference characters within the parenthesis are examples of the system or elements that that optical system is comprised of. Claims 10-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, claim 10 recites the limitation “an imaging system” in line 3. Since claim 9 recites a matrix image sensor configured to acquire a sequence of fluorescent images of said sample, it is unclear if the imaging system of claim 10 is the same or different from the matrix image sensor of claim 9. Claims 11-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, claim 10 recites the limitation “said or each detector (DCP)” in line 6, which is unclear. Is “said or each detector” referring to the matrix of detectors or the photon-counting detector established in line 5? Claims 11-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, claim 10 recites the limitation “arrival delays of photons” in line 9. Since “determine arrival delays” is established in claim 9, it is unclear if the arrival delays of claim 10 is the same or different from the arrival delays of claim 9. Claims 11-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, claim 11 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, claim 11 recites the limitation "them" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, claim 11 recites the limitation “input delay measurements” in line 6. Since “determine arrival delays” is established in claim 9 and “measure arrival delays of photons” is established in claim 10, it is unclear if “delay measurements” of claim 11 is the same or different from the arrival delays established in claims 9 and/or 10. Claims 12-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites the limitation "their" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 19, claim 19 recites the limitation "it" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemnitz (US 20130126755 A1).
Regarding claim 9, Kemnitz teaches a super-resolution fluorescence microscopy device (abstract) comprising: 
a means for stochastic activation of fluorescent emitters contained in a sample to be observed (paragraph [0124], “activation lasers 23”; Fig. 7); 
a light source (paragraphs [0124] and [0126], “excitation laser 28”; Fig. 7), capable of emitting an excitation light beam, at a wavelength suitable for inducing a fluorescent emission from the activated fluorescent emitters; 
an optical system capable of directing the excitation light beam toward the sample (Fig. 7 teaches optical elements, e.g. 38, 32, that direct excitation light from excitation laser 26 to sample 31); 
an optical detection system comprising a matrix image sensor capable of acquiring a sequence of fluorescence images of said sample (paragraph [0048], “CCD detectors”; paragraph [0129], “ccd camera 33”; Fig. 7 teaches TSCSPC detector 36 and CCD camera 33); 
wherein said excitation light beam is pulsed (paragraphs [0029] and [0044] teach a pulsed laser source; paragraph [0081] teaches irradiation of a sample with a pulsed laser beam), the time interval between two successive pulses being greater than a fluorescence lifetime of the fluorescent emitters (paragraph [0053] teaches a laser can be controlled, thus the excitation light beam is capable of being controlled, thus the light source is capable of being controlled to perform the functional limitations); and
 wherein the optical detection system is capable of performing a counting of photons of the fluorescent emission to determine arrival delays of said photons relative to the pulses of said excitation light beam (paragraph [0103] teaches time-correlated and space-correlated photo counting, TCSPC; paragraphs [0117]-[0118] teaches writing TSCSPC parameters x,y, t(abs), and change in time of each individual event), said counting being performed with a spatial resolution allowing each photon to be associated with a set of pixels of said matrix image sensor.
Note that the functional recitations that describe light source, matrix image sensor, excitation light beam, and optical detection system are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114
Regarding claim 10, Kemnitz further teaches wherein the optical detection system comprises: 
an imaging system configured to acquire said sequence of fluorescence images of said sample (Fig. 7; paragraph [0048], “CCD detectors”; paragraph [0129], “ccd camera 33”); 
a photon-counting detector or matrix of detectors arranged so as to receive a portion of a fluorescent emission from said sample (Fig. 7 teaches TSCSPC detector 36; paragraph [0103]), said or each detector of the matrix being associated with said set of pixels of said matrix image sensor (paragraphs [0129]-[0131] teaches synchronization between the TSCSPC detector and the CCD detector; paragraph [0094] teaches synchronization of coordinates and/or parameters of the system; thus the said or reach detector is capable of being associated with pixels of the CCD); and 
an electronic circuit associated with said photon-counting detector or matrix of detectors (Fig. 7, TSCSPC electronics 11a), configured to measure arrival delays of photons arriving on said or each said detector relative to the pulses of said excitation light beam (paragraphs [0117]-[0118] teaches writing TSCSPC parameters x,y, t(abs), and change in time of each individual event; paragraph [0058] teaches measuring time difference between a fluorescence photon and a laser pulse that generated the fluorescence photon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemnitz as applied to claim 10 above, and further in view of Hess et al. (Hess et al., “Ultra-High Resolution Imaging of Biomolecules by Fluorescence Photoactivation Localization Microscopy (FPALM)”, Methods Mol Biol, 2009, 544:483-522) and Michalet et al. (Michalet et al., “A space- and time-resolved single photon counting detector for fluorescence microscopy and spectroscopy”, Proc SPIE Int Soc Opt Eng 2006, 6092).
Regarding claim 11, Kemnitz further teaches the device also comprising an electronic processor (Fig. 7, PC 9). Kemnitz teaches the device is used in fluorescence lifetime applications (abstract), acquiring multiple images (paragraph [0099]), and that measured parameters can be used for applications such as PALM, PALMIRA, STORM, FPALM, and photoactivated localization microscopy with independently running acquisition-fluorescence lifetime imaging nanoscopy (TSCSPC-Palmira-FLIN) (paragraphs [0060]-[0066] and [0095]). Kemnitz teaches SCSPC-CALM: ps/ns-FLIM+complementation-activated light microscopy for selective detection of individual molecules in the natural environment of the living cells (paragraph [0075]). Kemnitz fails to explicitly teach the electronic processor is configured to:
receive as input the sequence of fluorescence images acquired by said matrix image sensor and use it to construct a super-resolution image by locating, in the images of the sequence, individual fluorescent emitters; 
receive as input delay measurements obtained by said electronic circuit and use them to calculate fluorescence lifetimes; and 
associate said fluorescence lifetimes with the located individual fluorescent emitters.
Hess teaches fluorescence photoactivation localization microscopy that uses repeated cycles of activation, localization, and photobleaching, combined with high sensitivity fluorescence imaging, to identify and localize large numbers of molecules within a sample (abstract). Hess teaches receiving as input the sequence of fluorescence images acquired by said matrix image sensor and using it to construct a super-resolution image by locating, in the images of the sequence, individual fluorescent emitters (Fig. 1, “FPALM”; page 7, section 3). Hess teaches that the localization technique can be used to significantly advance the understanding of biological systems (abstract).
Since Hess teaches activation of fluorescent emitters and fluorescent microscopy, similar to Kemnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemnitz to incorporate the teachings of Hess to provide the electronic processor is configured to receive as input the sequence of fluorescence images acquired by said matrix image sensor and use it to construct a super-resolution image by locating, in the images of the sequence, individual fluorescent emitters. Doing so would utilize known techniques, as taught by Kemnitz and Hess, which would have a reasonable expectation of successfully improving resolution of the images acquired by the microscopy device and thus improve understanding of biological systems being analyzed.
Kemnitz in view of Hess fail to teach the electronic processor is configured to: receive as input delay measurements obtained by said electronic circuit and use them to calculate fluorescence lifetimes; and associate said fluorescence lifetimes with the located individual fluorescent emitters.
Michalet teaches a wide-field photon-counting detector that performs imaging and fluorescence lifetime measurements (abstract). Michalet teaches measuring time delays (Fig. 5). Michalet teaches pulsed laser excitation and a timing electronics module converts the differences in arrival time into position information (page 7, Fig. 1). Michalet teaches that image sequences, comprising raw data of photon parameters, such as position and time delays, can be used with fluorescence decay models to extract fluorescence lifetime from any region-of-interest level down to the single pixel level (page 5, first paragraph). Michalet teaches selecting a region of a fluorescent image (page 4, section 4, paragraph 2). Michalet teaches that fluorescence lifetime maps have become a prominent tool to map the environment of fluorescently labeled proteins as well as to monitor protein-protein interaction in live cells (page 5, first paragraph).
Since Michalet teaches fluorescent imaging and measurement, similar to Kemnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemnitz in view of Hess to incorporate the teachings of Michalet to provide the electronic processor is configured to: receive as input delay measurements obtained by said electronic circuit and use them to calculate fluorescence lifetimes; and associate said fluorescence lifetimes with the located individual fluorescent emitters. Doing so would utilize known techniques in the art of fluorescent imaging, as taught by Michalet, which would have a reasonable expectation of successfully providing fluorescence lifetime measurement to improve analysis and monitoring of a sample.
Regarding claim 13, while Kemnitz teaches time- and space-correlated single photon counting (abstract; claim 1), modified Kemnitz fails to explicitly teach wherein said electronic processor is configured to associate said fluorescence lifetimes with the located individual fluorescent emitters by performing a space-time correlation between the images acquired by said matrix image sensor and the delay measurements obtained by said electronic circuit.
Michalet teaches space- and time-resolved single photon counting (abstract; title). Michalet teaches measuring time delays (Fig. 5). Michalet teaches pulsed laser excitation and a timing electronics module converts the differences in arrival time into position information (page 7, Fig. 1). Michalet teaches that image sequences, comprising raw data of photon parameters, such as position and time delays, can be used with fluorescence decay models to extract fluorescence lifetime from any region-of-interest level down to the single pixel level (page 5, first paragraph). Michalet teaches selecting a region of a fluorescent image (page 4, section 4, paragraph 2). Michalet teaches that fluorescence lifetime maps have become a prominent tool to map the environment of fluorescently labeled proteins as well as to monitor protein-protein interaction in live cells (page 5, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to further incorporate the teachings of Michalet to provide wherein said electronic processor is configured to associate said fluorescence lifetimes with the located individual fluorescent emitters by performing a space-time correlation between the images acquired by said matrix image sensor and the delay measurements obtained by said electronic circuit. Doing so would utilize position and delay measurements, as taught by Michalet, which would have a reasonable expectation of successfully relating fluorescence lifetime measurement to any region-of-interest to improve analysis and monitoring of a sample.
Regarding claim 18, Kemnitz further teaches wherein the means for stochastic activation of fluorescent emitters comprises a light source (paragraph [0124], “activation lasers 23”; Fig. 7), called conversion light source, suitable for emitting, toward the sample, a light beam, called conversion light beam, having a wavelength different from that of the excitation light beam and chosen so as to activate said fluorescent emitters, which are of photoconvertible type, by provoking their conversion from a first state to a second state that is different from the first, the intensity of the conversion light beam being chosen such that, during the time of acquisition of one said image, at most one individual fluorescent emitter is activated on average in a region of the sample corresponding to one said set of pixels of the matrix image sensor (paragraph [0124] teaches activation and excitation lasers which would be capable of performing the functional limitations; paragraph [0094] and claim 4 teach manipulation and adjustment of lasers).
Note that the functional recitations that describe the light source are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemnitz in view of Hess and Michalet as applied to claim 11 above, and further in view of Hess et al. (US 20080070323 A1, hereinafter “Pub ‘323”).
Regarding claim 12, while Hess teaches center-of mass calculation to provide an estimate of the x-y coordinate of a molecule (page 5, first full paragraph), modified Kemnitz fails to explicitly teach wherein said electronic processor is configured to locate said individual fluorescent emitters by estimating the centers of diffraction spots (TD) present in the images acquired by said matrix image sensor.
Pub ‘323 teaches a detector to detect intensities of radiation as a function of position adapted for imaging light emitted from activated and excited phototransformable optical labels (abstract). Pub ‘323 teaches locating individual fluorescent emitters by estimating the centers of diffraction spots present in images acquired by a matrix image sensor (Fig. 4; paragraph [0046] teaches localized centers of diffraction spots to extract locations of the optical labels). Pub ‘323 teaches that determined locations of all the transformable labels from the different images can be combined to build up a superresolution image of the sample (paragraph [0025]).
Since Pub ‘323 teaches fluorescent imaging and locating fluorescent emitters, similar to modified Kemnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to incorporate the teachings of Pub ‘323 to provide wherein said electronic processor is configured to locate said individual fluorescent emitters by estimating the centers of diffraction spots present in the images acquired by said matrix image sensor. Doing so would utilize known techniques for locating individual fluorescent emitters, which would have a reasonable expectation of providing a super-resolution image.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kemnitz in view of Hess and Michalet as applied to claim 11 above, and further in view of Antolovic et al. (ANTOLOVIC, “Photon-Counting Arrays for Time-Resolved Imaging”, Sensors, Vol. 16(7), 2016)
Regarding claim 14, modified Kemnitz fails to explicitly teach wherein said photon-counting detector or detectors are individual photon avalanche diodes.
Antolovic teaches a camera comprising pixels capable of photon detection through an array of photon avalanche diode (abstract; Figs. 6-7). Antolovic teaches the sensor has been successfully used in a variety of applications, involving time-resolved capture of fast events and it can be operated in TCSPC mode to achieve, for instance, FLIM images (page 13, section 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to incorporate the teachings of Antolovic to provide wherein said photon-counting detector or detectors are individual photon avalanche diodes (i.e. an array of avalanche diodes). Doing so would utilize known detector structures in the art, as taught by Antolovic, which would have a reasonable expectation of successfully achieving fluorescence lifetime imaging and time-resolved capture of fast events. 
Regarding claim 15, modified Kemnitz teaches the device comprising one said matrix of photon-counting detectors (see above claim 14; Antolovic teaches an array of avalanche diodes, Figs. 6-7).
Regarding claim 16, while Kemnitz teaches a disk with microlenses (paragraph [0057]), modified Kemnitz fails to teach wherein said matrix of photon-counting detectors is a matrix of non-contiguous individual photon avalanche diodes, the device also comprising a matrix of contiguous convergent microlenses comprising one said microlens arranged facing each individual photon avalanche diode of the matrix, each said microlens being optically conjugate with a set of pixels of said matrix image sensor.
Antolovic teaches a sensor comprising a matrix of photon-counting detectors is a matrix of non-contiguous individual photon avalanche diodes (Figs. 6-7 show an array of photo avalanche diodes with a pitch, thus the diodes are non-contiguous), the sensor also comprising a matrix of contiguous convergent microlenses (Fig. 7) comprising one said microlens arranged facing each individual photon avalanche diode of the matrix (Fig. 7), each said microlens being optically conjugate with a set of pixels of said matrix image sensor (Fig. 7). Antolovic teaches that the microlenses enhance its effective fill factor (abstract). Antolovic teaches the array of microlenses matching the pixel pitch improves light collection through light concentration (page 6, section 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to further incorporate the teachings of Antolovic to provide wherein said matrix of photon-counting detectors is a matrix of non-contiguous individual photon avalanche diodes, the device also comprising a matrix of contiguous convergent microlenses comprising one said microlens arranged facing each individual photon avalanche diode of the matrix, each said microlens being optically conjugate with a set of pixels of said matrix image sensor. Doing so would improve light collection and enhance fill factor of the sensor as taught by Antolovic. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Kemnitz in view of Hess and Michalet as applied to claim 11 above, and further in view of Roth et al. (EP 3203215 A1).
Regarding claim 17, Kemnitz further teaches the device comprising a plurality of said photon-counting detectors (paragraphs [0048]-[0049] teach multiple “TSCSPC detectors”). 
Modified Kemnitz fails to teach the device also comprising a bundle of optical fibers arranged in such a way that a first end face of each optical fiber is optically conjugate with a set of pixels of said matrix image sensor, one said photon-counting detector being arranged facing a second end face of each said optical fiber.
Roth teaches a device for simultaneous spectrally resolved acquisition of all pixels of a sample (abstract; Fig. 1) comprising a light source (101), microlens array (110), signal detection unit (102), and optical fiber bundle (107). Roth teaches that the bundle of optical fibers are arranged in such a way that a first end face of each optical fiber is optically conjugate with a set of pixels of a matrix image sensor (Fig. 1 shows the end of the optical fiber bundle near reference character 106 optically conjugate with a set of pixels of a matrix image sensor, CCD 130), one said photon-counting detector being arranged facing a second end face of each said optical fiber (Fig. 1 shows a second end of the fiber bundle 107 connected to the signal detection unit 102; Fig. 4 shows the signal detection unit 102 comprising a CCD chip 160;  paragraph [0020] teach that each pixel of the sample is connected to one fiber of the fiber bundle and the CCD chip image all spectral information from each pixel of the sample; paragraph [0033]). Roth teaches the set up allows recording of spatially-resolved large-scale fluorescence and fluorescence lifetime without scanning, which reduces time of measurement (paragraph [0034]). Roth teaches the advantage of the device is that imaging can per performed on a great number of pixels of a sample (abstract).
Since Roth teaches a device for fluorescence imaging and fluorescence lifetime, similar to modified Kemnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to incorporate the teachings of Roth to provide the device also comprising a bundle of optical fibers arranged in such a way that a first end face of each optical fiber is optically conjugate with a set of pixels of said matrix image sensor, one said photon-counting detector being arranged facing a second end face of each said optical fiber. Doing so would utilize known structures of fluorescence imaging, as taught by Roth, which would have a reasonable expectation of successfully allowing for recording of spatially-resolved large-scale fluorescence and fluorescence lifetime with a reduces time of measurement.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kemnitz in view of Hess and Michalet as applied to claim 11 above, and further in view of Buzby (US 20070128610 A1).
Regarding claim 19, Kemnitz fails to teach wherein the means for stochastic activation of fluorescent emitters comprises a dielectric support (SDT) that is transparent to the wavelength of the excitation light beam, on a face (SS) of which the sample can be deposited, and a fluid tank (CF) containing said support; said optical system being configured to direct the excitation light beam through the support such that it undergoes a total internal reflection on said face.
Buzby teaches an imaging system (Fig. 1) to monitor fluorescent dyes in cells (paragraph [0043]). Buzby teaches that fluorescence microscopy can be used to measure fluorescence lifetime of a single molecule excited-state, wherein standard detectors such as avalanche diodes or CCDs can be used (paragraph [0056]). Buzby teaches laser-activated fluorescence using a microscope equipped with a camera and acquiring sequences of images (paragraph [0058]). Buzby teaches a dielectric support (paragraph [0059], “glass”) that is transparent to the wavelength of the excitation light beam (paragraph [0059]), on a face of which the sample can be deposited (paragraph [0061]); said optical system being configured to direct the excitation light beam through the support such that it undergoes a total internal reflection on said face (paragraph [0059]). Buzby teaches that selectively exciting fluorescent molecules in the liquid near the interface using the glass slide provides low background and facilitates the detection of single molecules with high signal-to-noise ratio at visible wavelengths (paragraph [0059]).
Since Buzby teaches fluorescent imaging, similar to modified Kemnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to provide the means for stochastic activation of fluorescent emitters comprises a dielectric support (SDT) that is transparent to the wavelength of the excitation light beam, on a face (SS) of which the sample can be deposited, and a fluid tank (CF) containing said support; said optical system being configured to direct the excitation light beam through the support such that it undergoes a total internal reflection on said face. Doing so would utilize known construction and arrangement of optical elements for fluorescent imaging as taught by Buzby, which would have a reasonable expectation of allowing excitation of a sample while providing low background and facilitating the detection of single molecules with high signal-to-noise ratio at visible wavelengths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Kemnitz to incorporate the teachings of Buzby to provide a fluid tank containing said support. Doing so would allow for containment of a liquid sample and ensuring that the liquid sample is properly located and stays in a desired location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (EP 2051062 A1) teaches an apparatus for measuring fluorescence lifetime (abstract; Fig. 2) comprising a pulsed light source (110; paragraph [0017]), optical system (120), and an optical detection system (200, 300). Kim teaches a time-correlated single photon counter (paragraphs [0015]-[0018]), wherein the fluorescence lifetime is calculated by finding the mean delay with respect to the initial time point of the decay (paragraph [0017]). However, Kim fails to teach receiving as input the sequence of fluorescence images acquired by said matrix image sensor and using it to construct a super-resolution image by locating, in the images of the sequence, individual fluorescent emitters and associating said fluorescence lifetimes with the located individual fluorescent emitters.
Rust et al. (RUST, et al., “Sub-diffraction-limit imaging by stochastic optical reconstruction microscopy (STORM)”, Nature Methods, Vol. 3, No. 10, October 2006) teaches a high-resolution fluorescence imaging method using photoswitchable fluorophores (abstract), comprising using stochastic optical reconstruction microscopy (STORM; page 793, right column, first paragraph; Fig. 1). Rust teaches receiving as input the sequence of fluorescence images acquired by said matrix image sensor and using it to construct a super-resolution image by locating, in the images of the sequence, individual fluorescent emitters (Fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798